                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


JAMES HON,

                         Plaintiff,

v.                                                              Case No: 6:17-cv-1118-Orl-41PDB

COMMISSIONER OF SOCIAL
SECURITY,

                         Defendant.
                                               /

                                               ORDER

        THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion for Attorney’s Fees

(“Motion,” Doc. 23). United States Magistrate Judge Patricia D. Barksdale submitted a Report and

Recommendation (Doc. 24), in which she recommends that the Court grant the Motion and award

Plaintiff a total of $3,522.36 in attorney’s fees.

        After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the Report and Recommendation. It is therefore ORDERED and ADJUDGED

as follows:

              1. The Report and Recommendation (Doc. 24) is ADOPTED and CONFIRMED and

                 made a part of this Order.

              2. Plaintiff’s Unopposed Motion for Attorney’s Fees (Doc. 23) is GRANTED.

              3. Plaintiff is awarded attorney’s fees in the amount of $3,522.36.

              4. The Commissioner may, in her discretion, pay all or part of the attorney’s fees

                 directly to Plaintiff’s counsel should she determine that it is appropriate to do so.




                                              Page 1 of 2
       DONE and ORDERED in Orlando, Florida on October 18, 2018.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
